                       Case 2:20-cv-01565 Document 1 Filed 10/23/20 Page 1 of 5



1

2

3

4
                                                UNITED STATES DISTRICT COURT
5
                                             WESTERN DISTRICT OF WASHINGTON
6
                                                             AT SEATTLE
7
     J.C.R.S.
8
                         Plaintiff,
9
          vs.                                                         COMPLAINT FOR WRIT OF MANDAMUS
10
     William Barr, U.S. Attorney General; J. Robert Bryden II,
11   Director, Office of Enforcement Operations, U.S.
     Department of Justice; Ken Cuccinelli, Director, U.S.
12   Citizenship and Immigration Services; United States
     Citizenship and Immigration Services; and United States
13   Department of Justice.

14                       Defendants.

15

16                                            COMPLAINT FOR WRIT OF MANDAMUS

17   NOW COMES THE PLAINTIFF, J.C.R.S., by and through his Attorney Katherine H. Rich and complains as
     follows:
18
                                                    I.    STATEMENT OF ACTION
19
                         1.           This suit is brought to compel action on J.C.R.S.’s Form I-854A, Inter-Agency Alien
20
                Witness and Informant Record, properly sent by the Kent Police Department to the Department of Justice,
21
                following the instructions set by the United States Citizenship & Immigration Services (“USCIS”).
22
                Defendants have failed to follow regulations governing the issuance of I-854A petitions to J.C.R.S’
23
                detriment.
24
                                                            II.    PARTIES
25

26
     COMPLAINT FOR WRIT OF MANDAMUS                                                                    Katherine H. Rich
27   AND DECLARATORY RELIEF - 1                                                                         Attorney at Law
                                                                                                1207 N 200th St. Suite. 214B
28                                                                                                    Shoreline, WA 98133
                                                                                                        Tel. (206) 853-4073
                 Case 2:20-cv-01565 Document 1 Filed 10/23/20 Page 2 of 5



1                     2.     Plaintiff J.C.R.S. is a citizen of Mexico and in February 2020 submitted an application

2         for S-5 Nonimmigrant Status based on his assistance providing critical, reliable information resulting in the

3         capture Omar Hussein Aroni, highlighted on Washington’s Most Wanted list for the commission of an

4         armed robbery also accused of child rape. Law enforcement aired a video of the then-unidentified Aroni and

5         asked for the public’s help identifying him. J.C.R.S. saw the broadcast and rushed to the police station to

6         tell them the name of the man in the video.

7                     3.     Defendant William Barr is the United States Attorney General, head of the Department of

8         Justice (DOJ), a federal executive department of the United States, named on his official capacity.

9                     4.     Defendant J. Robert Bryden II is the Director of the Office of Enforcement Operations of

10        the Department of Justice, a federal executive department of the United States, named on his official

11        capacity.

12                    5.     Defendant Ken Cuccinelli is the Director of U.S. Citizenship and Immigration Services

13        (USCIS), an agency of the United States, named in his official capacity.

14                    6.     Defendant U.S. Citizenship and Immigration Services is a component of the U.S.

15        Department of Homeland Security, an agency of the United States, and is named in its official capacity.

16                    7.     Defendant U.S. Department of Justice is a federal executive department of the United

17        States and is named in its official capacity.

18                                               III.     JURISDICTION

19                    8.     Jurisdiction is proper in this court under 28 U.S.C. §§ 1331, 1361.

20                                                      IV.   VENUE

21                    9.     Venue lies with this court under 28 U.S.C. § 1391(e) and 28 U.S.C. § 1402.

22                                         V.     FACTUAL ALLEGATIONS

23                    10.    In April of 2019, J.C.R.S provided critical, reliable information resulting in the capture of

24        Mr. Omar Hussein Aroni, a violent offender highlighted on Washington’s Most Wanted List.

25

26
     COMPLAINT FOR WRIT OF MANDAMUS                                                               Katherine H. Rich
27   AND DECLARATORY RELIEF - 2                                                                    Attorney at Law
                                                                                           1207 N 200th St. Suite. 214B
28                                                                                               Shoreline, WA 98133
                                                                                                   Tel. (206) 853-4073
                 Case 2:20-cv-01565 Document 1 Filed 10/23/20 Page 3 of 5



1                    11.    J.C.R.S. has remained cooperative and will continue to cooperate in the investigation and

2         prosecution of this matter.

3                    12.    J.C.R.S. is currently undocumented and has applied for S-5 nonimmigrant status based on

4         his assistance in identifying Mr. Aroni, an armed robber also accused of child rape, and his cooperation

5         with the Kent Police Department in the investigation and prosecution of this crime.

6                    13.    On February 09, 2020, J.C.R.S., through his counsel Katherine Rich, requested and

7         received the signature of the Chief of the Kent Police Department, Rafael Padilla, on Form I-854A, Inter-

8         Agency Alien Witness and Informant Record, certifying that J.C.R.S. was in fact an informant who

9         provided invaluable information resulting in the identification and arrest of Mr. Aroni.

10                   14.    J.C.R.S request noted that the Form I-854A package in its entirety must be mailed by the

11        Kent Police Department to the Special Operations Unit of the Office of Enforcement Operations, which is

12        part of the Criminal Division of the U.S. Department of Justice.

13                   15.    On March 02, 2020, J.C.R.S’ counsel received an email from Julie Timm, Prosecution

14        Paralegal of the Criminal Division of the City of Kent Attorney’s Office, notifying her that their office had

15        signed the documents and have sent J.C.R.S’s I-854A application package to the U.S. Department of

16        Justice.

17                   16.    On June 21, 2020, Attorney Katherine Rich mailed a letter to the U.S. Department of

18        Justice, Special Operations Unit of the Office of Enforcement Operations, noting that J.C.R.S.’s I-854A was

19        signed by Chief Rafael Padilla of the Kent Police Department and mailed to their unit in February of 2020

20        by Chief Prosecuting Attorney, Tami Perdue, and requesting an update on the status of her client’s

21        application, since she had received any confirmation from the Department of Justice. To the day this

22        complaint was filed, Attorney Katherine Rich has received no response from the U.S. Department of

23        Justice.

24                   17.    On July 17, 2020, Attorney Katherine Rich contacted the U.S. Department of Justice

25        through their online portal message system, requesting to get in touch with someone in the Special

26
     COMPLAINT FOR WRIT OF MANDAMUS                                                              Katherine H. Rich
27   AND DECLARATORY RELIEF - 3                                                                   Attorney at Law
                                                                                          1207 N 200th St. Suite. 214B
28                                                                                              Shoreline, WA 98133
                                                                                                  Tel. (206) 853-4073
                 Case 2:20-cv-01565 Document 1 Filed 10/23/20 Page 4 of 5



1         Operations Unit of the Office of Enforcement Operations regarding a pending S-5 nonimmigrant status

2         petition, submitted by the Kent Police Department, because she had not received any communication nor

3         confirmation of receipt from the U.S. Department of Justice regarding this matter. To the day this complaint

4         was filed, Attorney Katherine Rich has received no response from the U.S. Department of Justice to her

5         online inquiry.

6                  18.        On the same day, Attorney Katherine Rich’s paralegal called the Special Operations Unit

7         of the Office of Enforcement Operations of the Department of Justice to inquire about J.C.R.S.’s I-854A

8         application, and left a voice message requesting a call back. To the day this complaint was filed, Attorney

9         Katherine Rich has received no response from the U.S. Department of Justice to her voice message.

10                 19.        On August 31, 2020, Attorney Katherine Rich’s office called the Special Operations Unit

11        of the Office of Enforcement Operations of the Department of Justice to inquire about J.C.R.S.’s I-854A

12        application, and left a voice message requesting a call back. To the day this complaint was filed, Attorney

13        Katherine Rich has received no response from the U.S. Department of Justice to her voice message.

14                 20.        As noted, to the day this complaint was filed, Attorney Katherine Rich has received no

15        acknowledgment of receipt of J.C.R.S’ I-854A application from the Department of Justice, nor has she

16        received any update on J.C.R.S’ I-854A application.

17                 21.        J.C.R.S. has been damaged by the failure of the Defendants to act in accord with their

18        duties under law. J.C.R.S. is currently without legal status in the U.S., which prevents him from legally

19        working in the U.S. It also places him at risk of being placed in removal proceedings, which would result in

20        him being separated from his family.

21               VI.        FIRST CAUSE OF ACTION - ADMINISTRATIVE PROCEDURE ACT

22                 22.        The Defendants are required to adjudicate petitions in accordance with the Constitution,

23        statutes, regulations, and agency precedent.

24

25

26
     COMPLAINT FOR WRIT OF MANDAMUS                                                              Katherine H. Rich
27   AND DECLARATORY RELIEF - 4                                                                   Attorney at Law
                                                                                          1207 N 200th St. Suite. 214B
28                                                                                              Shoreline, WA 98133
                                                                                                  Tel. (206) 853-4073
                 Case 2:20-cv-01565 Document 1 Filed 10/23/20 Page 5 of 5



1                  23.      The Defendants have either unlawfully withheld or unreasonably delayed a decision on

2         the I-854 Inter-Agency Alien Witness and Informant Record for J.C.R.S in violation of the Administrative

3         Procedure Act, 5 U.S.C. §§ 555(b), 702, 206(1) and duties imposed by statute or regulation.

4

5               VII.     SECOND CAUSE OF ACTION - DECLARATORY JUDGEMENT ACT

6                  24.      This Court has authority to issue a declaratory judgement regarding the rights and

7         privileges of the parties under 28 U.S.C. § 2201-02.

8                  25.      This Court should issue a declaratory judgement establishing that the failure to issue a

9         decision on the I-854A petition was contrary to the Defendant’s obligations under the constitution, statutes,

10        regulations, and/or agency precedent.

11                                       VIII.     REQUEST FOR RELIEF

12                 This Court should enter judgement in favor of the Plaintiff granting the following relief:

13                 1.     Declare that the Defendants unlawfully failed to issue a decision on the I-1854A petition

14                        for J.C.R.S.

15                 2.     Order the Defendants to issue a decision on the I-854A petition;

16                 3.     Grant an award of attorney’s fees and costs pursuant to 28. USC. § 2412; and

17                 4.     Grant such other relief as may be just and reasonable.

18

19                 Dated this 23rd day of October, 2020.

20                          By: s/ Katherine H. Rich
                            Katherine H. Rich
21                          WSBA #46881
                            Rich Immigration PC
22
                            1207 N 200th St. Suite. 214B
23                          Shoreline, WA 98133
                            Telephone:(206) 853-4037
24                          Email: Katherine@richimmigration.com
                            Attorney for J.C.R.S
25

26
     COMPLAINT FOR WRIT OF MANDAMUS                                                              Katherine H. Rich
27   AND DECLARATORY RELIEF - 5                                                                   Attorney at Law
                                                                                          1207 N 200th St. Suite. 214B
28                                                                                              Shoreline, WA 98133
                                                                                                  Tel. (206) 853-4073
